Citation Nr: 0601395	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-05 604	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active duty service from November 1956 to 
October 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The claim was later transferred to the RO in 
Nashville, Tennessee. 

The Board remanded this case in April 2001, December 2003, 
and September 2004 for additional VA action.  The case is now 
before the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a bilateral 
foot disorder existed prior to entry onto active duty.

2.  Clear and unmistakable evidence shows that a bilateral 
foot disorder was not aggravated by military service.


CONCLUSION OF LAW

An acquired bilateral foot disorder was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
4.57 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in October 2004 
VA correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all available service medical records and 
obtaining all identified postservice records, including the 
claimant's records from Harris County Hospital, Lyndon B. 
Johnson Hospital, and the VA Medical Centers in Dallas, 
Pittsburgh, and Memphis. 

The Board recognizes that the record does not include a VA 
medical opinion as to the origins of the veteran's bilateral 
foot disorders.  In this regard, the Board notes that VA 
offered the veteran an opportunity to have a VA examination.  
However, she failed to show for the September 2002 VA 
examination, and failed to reply to VA's October 2004 request 
for any additional information relevant to her claim.  
Moreover, while the appeal was remanded in December 2003 to 
provide the veteran a hearing she had requested, she failed 
to show for that hearing.  A review of the record on appeal 
also fails to show that the veteran has ever provided VA with 
an explanation for why she failed to show for her hearing and 
VA examination.  

The "duty to assist is not always a one-way street.  If a 
veteran wishes help, (she) cannot passively wait for it in 
those circumstances where (she) may or should have 
information that is essential in obtaining the purtative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to show for VA 
examinations and personal hearings.  If she does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find her.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Similarly, while the record on appeal discloses a July 1993 
statement from the veteran's VA physician to the Social 
Security Administration regarding the claimant being unable 
to work, nothing in that statement, nothing else in the 
record, and nothing said by the veteran or her representative 
gives any indication that the appellant ever applied for 
Social Security Administration disability because of a 
service incurred or aggravated foot problem.  Moreover, given 
the veteran's age along with the Social Security 
Administration 's practice of destroying disability claim 
records once a recipient reaches 72 years of age, it is 
unlikely that even if she had applied for these benefits that 
these records still exist.  Therefore, VA adjudication may 
also go forward without a request for these records.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Furthermore, governing regulations are clear that when, as 
here, entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a veteran, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b).  38 C.F.R. § 3.655(a).  In this regard, 
38 C.F.R. § 3.655(b), provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original claim for benefits, the claim shall be rated based 
on the evidence of record and when a claimant fails to report 
for an examination scheduled in conjunction with any other 
original claim, the claim shall be denied.  

For these reasons, the Board finds that adjudication of the 
veteran's claim may go forward without the requested medical 
opinion.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, VA issued the first VCAA letter after the adverse 
rating decision in March 1999.  The Court explained in 
Pelegrini, however, that a failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Indeed, any failure to 
provide a timely notice is cured provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of her claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  As the veteran has been provided that meaningful 
opportunity, the lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran and her representative argue that the claimant's 
current bilateral foot disorders were caused or aggravated by 
military service physical training.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1132.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1132, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

When a veteran is claiming entitlement to service connection 
for pes planus, 38 C.F.R. § 4.57 provides as follows:

It is essential to make an initial 
distinction between bilateral flatfoot as 
a congenital or as an acquired condition.  
The congenital condition, with depression 
of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital 
abnormality which is not compensable or 
pensionable.  In the acquired condition, 
it is to be remembered that depression of 
the longitudinal arch, or the degree of 
depression, is not the essential feature.  
The attention should be given to 
anatomical changes, as compared to 
normal, in the relationship of the foot 
and leg, particularly to the inward 
rotation of the superior portion of the 
os calcis, medial deviation of the 
insertion of the Achilles tendon, the 
medial tilting of the upper border of the 
astragalus.  This is an unfavorable 
mechanical relationship of the parts.  A 
plumb line dropped from the middle of the 
patella falls inside of the normal point.  
The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of 
the foot is painful and shows 
demonstrable tenderness, and manipulation 
of the foot produces spasm of the 
Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and 
other evidence of pain and limited 
motion.  The symptoms should be apparent 
without regard to exercise.  In severe 
cases there is gaping of bones on the 
inner border of the foot, and rigid 
valgus position with loss of the power of 
inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, 
producing chronic irritation, can be an 
aggravating factor.  In the absence of 
trauma or other definite evidence of 
aggravation, service connection is not in 
order for pes cavus which is a typically 
congenital or juvenile disease.  

[Emphasis Added].

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that a 
September 1956 enlistment examination was negative for foot 
problems.  However, four months after commencing her active 
duty service, January 1957 treatment records show the veteran 
complaining of foot problems, a note that her shoes need to 
be refitted, and a diagnosis of "congenital pes planus, 
grade 2, no treatment indicated.  Shoes fit adequately."  

Thereafter, an April 1957 service medical record once again 
shows the veteran's complaints and treatment for 
"congenital" pes planus, second degree as well as opined 
that her pes planus was "asymptomatic."  

At her August 1959 separation examination, the veteran 
complained of foot trouble.  The diagnosis once again was 
"congenital" pes planus, grade 2.  It was again opined that 
her pes planus was "asymptomatic."  

The service medical records do not reveal any complaints of 
findings pertaining to in-service foot trauma.

Postservice, while VA records show the veteran's complaints 
and/or treatment for a number of foot problems since the 
early 1990's, bilateral pes planus is first diagnosed in 
February 1999.  See February 1999 VA foot x-rays.

The Board finds that the service physicians' diagnosis of 
"congenital" pes planus starting just four months after her 
entry onto active duty, in the absence of trauma to her feet 
during these four months, clearly and unmistakably shows that 
her bilateral foot disorder existed prior to entry onto 
active duty.  VAOPGCPREC 3-2003; 38 C.F.R. § 4.57.

The question thus presented by this appeal is whether the 
pre-existing disability was aggravated by military service.  
In this regard, an April 1957 service medical record, just 
three months after her initial diagnosis, as well as her 
August 1959 separation examination, thirty-two months after 
her initial diagnosis, show her pes planus being 
characterized as "asymptomatic."  These opinions stand 
uncontradicted by any other evidence of record.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Therefore, the Board finds that the service physicians' 
characterization of her pes planus as "asymptomatic" at 
these two subsequent occasions clearly and unmistakably shows 
that her bilateral foot disorder was not aggravated by her 
military service.  VAOPGCPREC 3-2003; 38 C.F.R. § 4.57.

As to the written statements offered to the VA in support of 
the claim, while lay witnesses are competent to describe 
experiences and symptoms, because lay persons are not trained 
in the field of medicine, they are not competent to provide a 
medical opinion as to whether the preexisting bilateral foot 
disorder was aggravated by military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of her representative, 
addressing the etiology of the appellant's disability are not 
probative evidence as to the issue on appeal.

Accordingly, the Board finds that clear and unmistakable 
evidence shows that the veteran's a bilateral foot disorder 
was not aggravated by military service.  VAOPGCPREC 3-2003; 
38 C.F.R. § 4.57.  Thus, entitlement to service connection 
for a bilateral foot disorder is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


